THE THIRTEENTH COURT OF APPEALS

                                   13-13-00622-CR


                                    Gerardo Cano
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     390th District Court of Travis County, Texas
                         Trial Cause No. D-1-DC-09-201749


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 23, 2014